Case 1:21-cr-00186-CRC Document8 Filed 03/05/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
DAVID A. BLAIR,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-211

VIOLATIONS:

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

18 U.S.C. § 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

40 U.S.C. § 5104(e)(1)(A)(i)

(Unlawful Possession of a Dangerous
Weapon on Capitol Grounds or Buildings)
40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct on Grounds or in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00186-CRC Document8 Filed 03/05/21 Page 2 of 5

COUNT ONE

On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, using a
deadly or dangerous weapon, that is, a flagpole, did forcibly assault, resist, oppose, impede,
intimidate, and interfere with, an officer and employee of the United States, and of any branch of
the United States Government (including any member of the uniformed services), and any person
assisting such an officer and employee, that is, Officer K.P., an officer from the Metropolitan
Police Department, while such officer or employee was engaged in or on account of the
performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT TWO
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, Officer K.P., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
COUNT THREE
On or about January 6, 2021, within the District of Columbia and elsewhere, DAVID A.

BLAIR, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
Case 1:21-cr-00186-CRC Document8 Filed 03/05/21 Page 3 of 5

that is, a proceeding before Congress, by committing an act of civil disorder, and engaging in
disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so, and, during and in relation to the offense, did use and carry a deadly and dangerous weapon,
that is, a flagpole.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)(1)(A))
COUNT FIVE

On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions, and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a flagpole.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))
Case 1:21-cr-00186-CRC Document8 Filed 03/05/21 Page 4 of 5

COUNT SIX
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a flagpole.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(I)(A))
COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, did
carry and have readily accessible, a dangerous weapon, that is, a knife having a blade longer than
three inches in length, on the United States Capitol Grounds and in any of the Capitol Buildings.

(Unlawful Possession of a Dangerous Weapon on Capitol Grounds or Buildings, in
violation of Title 40, United States Code, Section 5104(e)(1)(A)(i))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR,
willfully and knowingly engaged in disorderly and disruptive conduct at any place in the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,
and the orderly conduct in that building of a hearing before or any deliberation of, a

committee of Congress or either House of Congress.

(Disorderly Conduct on Capitol Grounds or in a Capitol Building, in violation
of Title 40, United States Code, Section 5104(e)(2)(D))
Case 1:21-cr-00186-CRC Documents Filed 03/05/21 Page 5of5

COUNT NINE
On or about January 6, 2021, within the District of Columbia, DAVID A. BLAIR, willfully
and knowingly engaged in an act of physical violence within the United States Capitol Grounds
and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

; | Dll GPR
Attorney Of the United States in

and for the District of Columbia.
